Citation Nr: 0125143	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of TDK as a dependent child for 
purposes of Department of veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.  He died in September 1994.  The appellant is the 
veteran's ex-wife and the mother of the claimed child.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded the case in June 1999.  


FINDINGS OF FACT

1.  The veteran and the appellant were not married at the 
time of the child's birth.  

2.  The evidence of record does not show any written 
acknowledgment of paternity by the veteran; judicial order 
decreeing the veteran as the child's father; a copy of a 
public record indicating that the veteran was the named 
parent of the child; statements from disinterested persons 
who knew the veteran accepted the child as his own; or 
information from the service department or public records 
which show that with the veteran's knowledge the child was 
named as his child.


CONCLUSION OF LAW

The requirements for recognition of TDK as the child of the 
veteran, for purposes of payment of VA benefits, have not 
been met.  38 U.S.C.A. §§ 101(4), 5103A (West 1991 & Supp. 
2001). 38 C.F.R. §§ 3.57, 3.209, 3.210 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that TDK should be recognized as the 
veteran's child for purposes of receiving VA benefits.  The 
veteran and the appellant were recognized by VA as common law 
husband and wife in January 1977; they were divorced in July 
1979.  An April 1979 separation agreement notes that the 
veteran and appellant were the parents of three children and 
the appellant was not then pregnant.  The July 1979 divorce 
decree notes that three children, were born of the marriage 
and the appellant was then pregnant.  In the decree, the 
court expressly reserved the question of the care, custody 
and support of the unborn child.  TDK was born in October 
1979.

When the Board initially reviewed the appellant's claim in 
June 1999, it was noted that the court records pertaining to 
the custody and support of the appellant's and veteran's 
children were incomplete and the RO was instructed to obtain 
the entire judicial record.  Copies of court orders 
associated with the claims folder since the June 1999 remand 
include documents reflecting that the veteran was found in 
contempt of court in January 1987 for failure to make child 
support payments in accordance with a June 1980 court order.  
A complete copy of the June 1980 order is associated with the 
record and it directed the veteran to pay a specified amount 
in monthly child support, but it did not indicate which 
children were covered by the order.  

Also of record is a June 1980 Notice of Assignment for 
Support Payments in which the appellant was noted to be 
receiving assistance under the Program of Aid to Families 
with Dependent Children for the three minor children noted in 
the divorce decree; TDK was not one of them.  The notice 
pertained to the assignment of any child support payments to 
the Department of Human Services.  

In October 1980, the veteran submitted an Application for 
Compensation or Pension and reported having five children; 
TDK was not included.  In a December 1980 rating action, the 
RO granted service connection and assigned a 50 percent 
rating for schizophrenia, effective from October 30, 1980.  
By a January 1981 rating decision, the rating was increased 
to 100 percent, effective from October 30, 1980.

In August 1981, the appellant submitted a claim for 
apportionment of the veteran's benefits on behalf of her five 
children, including TDK.  At that time, the record included a 
copy of a hospital-issued birth certificate showing that TDK 
was born to the veteran and appellant in October 1979.  In 
September 1981, the RO denied the appellant's claim for 
apportionment.  

In May 1987, the appellant submitted another claim for 
apportionment of the veteran's benefits.  In that claim, she 
provided the names and birth dates of four children, 
including TDK.  In November 1987, VA apportioned the 
veteran's benefits and awarded benefits to four of his 
children, including TDK.  

In July 1990, the veteran submitted a letter to VA noting 
that TDK was not his child.  Enclosed with the letter was a 
copy of a July 1990 letter from Social Security 
Administration (SSA) to the widow of another man, noting that 
SSA planned to reduce that widow's benefits because TDK had 
filed for child's benefits as the child of her husband.  As 
proof of the relationship, SSA cited statements from 
relatives of the widow's husband showing that he was the 
natural father of TDK; a copy of an obituary for the husband, 
listing TDK as a son; and findings that, while he was alive, 
the widow's husband had helped support TDK.

In a January 1991 statement, the appellant stated that the 
veteran was not TDK's natural father.  She indicated that she 
did not know that she was receiving benefits for TDK as a 
dependent of the veteran.

In February 1991 correspondence to the veteran, the RO 
notified him that his benefits were being reduced; TDK had 
been removed from the award because he was not the veteran's 
child.  

In a November 1991 Status of Dependents Questionnaire, the 
veteran provided information on three children, all in the 
custody of the appellant; he did not include TDK.  

The veteran died in September 1994.  In February 1995 
correspondence to the appellant, the RO provided information 
on applying for benefits for the children of the veteran.  
The RO specifically named three children who might possibly 
be entitled to benefits; TDK was not among them.  

The appellant submitted an Application for Dependency and 
Indemnity Compensation (DIC) By Child in August 1995, listing 
two children; TDK was not among them.  

In October 1995, the appellant amended that claim to include 
TDK.  In support of that claim, the appellant submitted a 
copy of a state-issued birth certificate for TDK in which the 
veteran was reported as the father and a letter from SSA 
noting that TDK was entitled to monthly child's benefits.  
The claim number noted on the SSA letter was the veteran's 
social security number.  

In a letter to the appellant dated later that same month, the 
RO requested that she provide additional information 
necessary to complete her claim.  Specifically, the appellant 
was asked to provide copies of the evidence submitted to SSA 
in that agency's determination TDK was the child of the 
veteran.  The RO pointed out that the evidence of record was 
inconsistent in that regard.  

In November 1995, SSA reported that TDK was denied benefits 
on the record noted in the aforementioned July 1990 letter as 
there was no child relationship established between TDK and 
that individual.  

In a November 1995 statement, the appellant asserted that she 
had been "very upset" with the veteran when she made the 
prior statement that the veteran was not the father of TDK.  
She stated that she and the veteran later realized that they 
were together at the time the child was conceived and there 
was no need to take steps to prove paternity or remove the 
veteran's name from the child's birth certificate.

In the decision presently on appeal, the RO denied the 
appellant's claim for benefits for TDK and informed her of 
the type of evidence necessary to establish that the veteran 
was TDK's father.  The appellant commenced the appeal and in 
an April 1998 statement of the case (SOC), the RO reiterated 
the type of evidence necessary to establish that TDK was the 
veteran's child.  

In a July 1998 letter to the appellant, the RO noted that 
evidence in the record showed that TDK was receiving 
survivor's benefits from SSA as the child of the veteran and 
another man.  The appellant was requested to explain the 
circumstances of the awards or, if the award from the other 
individual had been terminated, she was to provide a copy of 
the letter from SSA noting that. 

In June 1998, the appellant submitted two statements from 
individuals who stated that the TDK was a child of the 
veteran and appellant.

In August 1998, the SSA reported that the appellant had filed 
for benefits on behalf of TDK under a record pertaining to an 
individual with a social security number different from the 
veteran's; however, the claim had been denied and neither the 
appellant nor the child had received benefits on that record.  

In a December 1998 letter to the appellant, the RO 
acknowledged receipt of the SSA information but noted that 
the appellant had not responded to prior requests for 
evidence that the veteran had acknowledged TDK as his child.  
She was reminded that the evidence of record included letters 
from both the veteran and appellant, denying that the veteran 
was the child's father. 

In the June 1999 remand, the Board instructed the RO to 
contact the appellant again to request information she may 
have provided to SSA.  The RO was further instructed to 
contact SSA to obtain copies of the records upon which TDK 
was awarded SSA benefits as the son of the veteran and any 
record pertaining to the claim for TDK as the dependent child 
of another individual.  Finally, the Board noted that the 
appellant had testified at a February 1999 hearing that she 
was willing to undergo blood studies to determine whether the 
veteran was the father of TDK.  The RO was instructed to 
notify the appellant that she should provide either original 
or certified copies of blood studies showing that the veteran 
was the father of TDK.

In a September 1999 letter, the RO requested that the 
appellant furnish evidence submitted to SSA in support of her 
claim with that agency; clarify TDK's actual birth date; 
provide information necessary to contact SSA in connection 
with obtaining records used in connection with the 
appellant's claim for benefits on behalf of TDK as the child 
of an individual other than the veteran; and provide copies 
of blood tests results, to cost of which would be borne by 
her, which show that the veteran was TDK's father. 

To date, there has been no response from the appellant.  

In a May 2000 response to the RO's request for information, 
SSA furnished evidence from the veteran's Social Security 
file regarding his relationship with TDK.  SSA noted, 
however, that the information in the file was "very limited" 
and the actual claim filed on behalf of TDK by his mother was 
missing.  Also missing was the proof of relationship which 
was "probably" the child's birth certificate.  

Evidence provided by SSA included a copy of the veteran's 
application in which that agency noted that the veteran had 
acknowledged TDK as his child.  Also included was the 
Determination of Award form from March 1995 on which TDK was 
delineated as a child of the veteran.  With regard to the 
appellant's June 1990 claim on TDK's behalf for benefits 
under the record of another individual, SSA noted that the 
claim had been denied because there was no proof of 
relationship between the child and that individual had been 
established.  No benefits had been paid from that record.  

Upon careful review of that evidence, the Board notes that 
the veteran's application referred to by SSA does not in fact 
include any acknowledgment by the veteran that TDK was his 
child.  On two separate pages, the names of the veteran's 
children were reported.  While the names of the veteran's 
children are very similar, TDK's name is not among those 
listed and he is not referred to anywhere in the 
documentation.  

At the outset, the appellant must establish that TDK is the 
child of the deceased veteran.  The Board is not bound by a 
finding of the SSA in that regard.  Although the appellant 
and the veteran were married at one time, they were divorced 
in July 1979 and TDK was born in October 1979.  The appellant 
has not alleged, nor does the record show, that she and the 
veteran were married at the time of TDK's birth.  Thus, to 
prevail on her claim, the evidence must show that TDK is the 
illegitimate child of the veteran.  

In cases such as this, where the claimant's statement 
conflicts with other evidence of record, VA shall require the 
type of evidence indicated in 38 C.F.R. § 3.210 (2000) in 
order to establish the relationship.  

In order to establish proof of an illegitimate child's 
relationship as to the father for VA purposes, it is 
necessary to have:

(1)	An acknowledgment in writing signed 
by him; or

(2)	Evidence that he has been identified 
as the child's father by a judicial 
decree ordering him to contribute to the 
child's support or for other purposes; or

(3)	Any other secondary evidence which 
reasonably supports a finding of 
relationship, as determined by an 
official authorized to approve such 
findings, such as:

(i)	A copy of the public record of 
birth or church record of baptism, 
showing that the veteran was the 
informant and was named as parent of 
the child; or

(ii)	Statements of persons who know 
that the veteran accepted the child 
as his; or

(iii)	Information obtained from 
service department or public 
records, such as school or welfare 
agencies, which shows that with his 
knowledge the veteran was named as 
the father of the child.  

38 C.F.R. § 3.210.

In this case, there is no evidence that the veteran ever 
acknowledged, in writing, that TDK was his child.  On the 
contrary, the veteran indicated in a July 1990 signed 
statement that he was not the child's father and the 
appellant confirmed that assertion herself, in writing, in 
January 1991.  Although the recent response from SSA included 
that agency's determination that the veteran had acknowledged 
TDK as his child on his application for benefits, as noted, 
the Board has reviewed that application and points out that 
TDK was not named by the veteran on that application.  
Despite the confusion that could arise given the similar 
names for the veteran's children, the application includes 
the veteran's references to five children and names each of 
them and their respective custodian.  TDK is not among them 
and his name is not mentioned anywhere else in the 
application.  The Board also notes that after the veteran's 
benefits were reduced in February 1991 after the evidence was 
received that TDK was not the veteran's son and he was 
removed from the award.  Interestingly, the veteran did not 
disagree with that decision.  In addition, when the veteran 
submitted detailed information regarding his dependents in 
November 1991, he did not include TDK.  There were no other 
statements from either the veteran or appellant following the 
admissions from both that the veteran was not in fact TDK's 
father and prior to the veteran's death.  

Similarly, there is no evidence that the veteran was 
identified as the child's father by judicial decree.  The 
July 1979 divorce decree noted that the appellant was 
pregnant and expressly reserved the question of support and 
custody of the unborn child; however, subsequent court 
documents are silent for any reference to TDK and do not 
include any indication that the veteran was found to be that 
child's father.  Numerous orders obtained pursuant to the 
Board remand refer to the veteran's child support payments, 
but are silent for the names of the children on whose behalf 
the payments were ordered.  

Secondary evidence which would reasonably support a finding 
of relationship is also lacking.  The birth certificates 
issued by the hospital and the state list the veteran as the 
child's father; however, neither of those records shows that 
the veteran was the informant.  The appellant has also 
submitted statements from two individuals who claim to have 
known both the appellant and veteran and they believe that 
TDK is the veteran's child; however, the source of their 
knowledge is unclear.  The statements do not offer any 
details regarding the facts of child's birth nor do they 
indicate whether the parties offering them are disinterested.  
38 C.F.R. § 3.209.  Finally, there is no information from 
public records which shows that with his knowledge the 
veteran was named as the father of the child.  

Despite numerous requests from the RO to submit specific 
evidence in support of her claim, the appellant did not do 
so.  

The Board has thoroughly reviewed the evidence of record, 
however, there is no basis to recognize TDK as the veteran's 
dependent for VA purposes.  The appellant has not submitted 
evidence which shows that TDK meets the definition of 
illegitimate child as set forth in 38 C.F.R. § 3.210.  

The benefit sought on appeal is denied. 

In reaching this decision, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  This liberalizing law, which significantly added to 
and amended the statutory law concerning VA's duties when 
processing claims for VA benefits, is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  

In the present case, the appellant has been informed of the 
evidence necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  On remand, the 
RO notified the appellant and requested that each send in 
additional information in support of the assertions made.  
While the Board is aware the appellant did not respond to the 
RO's repeated requests, the appellant was apprised of that 
fact in the January 2001 supplemental statement of the case 
and given the opportunity to respond.  The RO obtained copies 
of the judicial record pertaining to the care and custody of 
the veteran's children.  The RO also contacted SSA to obtain 
records used by that agency.  Although SSA responded that 
their file was incomplete, the Board finds that the records 
submitted are sufficient, and that further efforts would be 
futile.  Thus, the Board finds that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Finally, the appellant has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

TDK may not be recognized as a dependent child for purposes 
of Department of veterans Affairs (VA) benefits.  The appeal 
is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


